 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 1 of 81

ra CEIVED

Spry P Re Se OFFICE

3 es

nig JAN 30. PH 352
Docket # 18CV12230

STATEMENT
Plaintiff: Michael H. Kim (Original Korean Name: Hyung-Sup-Kir)}
1, Woe SDNY
Address: 6192 State Route 374, Chat NY 12820" “IMENT oe
ress ate Route ateaugay, SoS ANICALLY 02.

U.S.A, i ors

Defendants: Chung Sook Lee, Byung Jung Lee, and Yong Ik Kim
Address: Hyochangwon-ro 70-kil 46 (Hyochang-dong Daeshin Bldg. 3° Floor)

Seoul, KOREA

1. The plaintiff, Michael H. Kim was born in Korea on Nov. 25, 1937 and naturalized

in Pomona, California on Feb. 26, 2002 (Certificate of Naturalization No.

26913976) The name of the plaintiff has been changed from Hyung Sup Kim to

Michael H. Kim when the plaintiff was naturalized. (Evidence 1)

2. The plaintiff opened the publishing company of Kun Kang Digest meaning health

digest, which was monthly magazine containing various information of health.

The first issue was published in June 1983. (Evidence 2)
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 2 of 81

3. The plaintiff applied for the trademark the name of magazine, Kun Kang Digest,
to the Department of Patent, Republic of Korea on Nov. 30, 1989. The
application was registered on May 2, 1991 as Registration No. 0213356.

(Evidence 3)

4. 1 went to the U.S. on Aug. 15, 1995 on my Christian missionary work and stayed
in Los Angeles for one year as a Christian mission minister. While I stayed in the
U.S., Joong I] An who was the representative of my employees accused me of

failing to pay my employees’ wages on Sept. 4, 1995. (Evidence 4)

5. Because of the accusation, I could not go back to Korea go | had to stay in the
U.S. until May 21, 2007. In the meantime, my ex brother-in-law, Won Young Kim,
his friend, Byung Jung Lee, and one of my employee, In Jun Kim plotted and

cooperated to transfer my trademark, Kun Kang Digest’ to Byung Jung Lee.

6. Won Young Kim, Byung Jung Lee and In Jun Kim stole my registered seal in my
safety deposit box in my office. At that time, In Jun Kim had the key of my safety
deposit box. With my registered seal, they made the fake Certificate of Official

Seal on Aug. 28, 1995 and transferred my right of the trademark of Kun Kang
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 3 of 81

Digest to Byung Jung Lee on Aug. 20, 1995. (Evidence 5)

7. My trademark was registered by me on May 2, 1991 and was reported as a
provisional seizure/attachernent by Sang Kyu Park on Sept. 18, 1995. The
trademark was transferred to Byung Jung Lee on Oct. 26, 1995. (Evidence 6, #1,

#2, #3)

8, After tranferring the right of trademark, Byung Jung Lee permitted Yong Ik Kim
to use the trademark for publishing Kun Kang Digest magazine. Yong Ik Kim

published illegally the Kun Kang Digest for 10 years as a publisher.

9. [found that In Jun Kim stole my registered seal in my safety deposit box in 1999
so I asked the consul at the Consulate General of the Republic of Korea in Los
Angeles, California the validity of the Certificate of Official Seal which was
issued by Hyang Nam Kim on Aug. 28, 1995. The consul confirmed that the
Certificate of Official Seal on Aug. 28, 1995 had no legal effect because it was
sealed illegally with the official seal of Hyung Sup Kim and it was not issued

through the overseas Korean Consulate General. (Evidence 7)

10. On Sept. 22, 2006, I filed the complaint to Daejun District Court regarding
 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 4 of 81

stopping my trademark illegally used by Byung Jung Lee and returning the right
of the trademark back to me. I got the decision from Daejun District Court and I |
have restored my rights on Aug. 14, 2007 and registered on Aug. 21, 2007.

(Evidence 8 & Evidence 6, #4)

11. However Byung Jung Lee tranferred the right of trademark to Chung Sook Lee
on Aug. 6, 2008. (Evidence 6, #5) Yong Ik Kim published Kun Kang Digest
magazine illegally from Oct. 26, 1995 to Aug. 6, 2008 for about 13 years and
Chung Sook Lee have used the trademark illegally for publishing Kun Kang

Digest magazine since Aug. 6, 2008 till now for more than 10 years. (Evidence 9)

12, Even after | won Byung Jung Lee and Chung Sook Lee in a lawsuit against a
trademark right, they made fake documents and eventually got me arrested.
Eventually, I was imprisoned by the Korean judge, Sang Pil Um, without true |
evidences and forcefully served in jail for one year and two months from Jan.
2009 to Mar. 2010. Furthermore, I got Exit Order (Order of Deportation) by the

chief of Seoul Immigration Office on March 25, 2010. (Evidence 10)

13. The statements of witnesses of my former employees, Kyung Young Kim, Doo

Jae Lee, Young Sun Lee, and Seung Hye Chae, showed the complaint issued by
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 5 of 81

Joong II An was wrong based upon the fake documents. (Evidence 11)

14. | was deprived of my trademark by Byung Jung Lee, Won Young Kim, and In Jun
Kim. | was imprisoned for one year and two months and deported from Korea
because of the fake documents made by Joong II An. However, LA Consul's
confirmation letter and my former employees' witness statements revealed that
they were plotting to take away my company and trademark rights. According to
the decision of Daejun District Court, my right of trademark has been restored
on Aug. 14, 2007. Nevertheless, Chung Sook Lee is still publishing the Kun Kang

Digest magazine with my trademark.

15. Therefore, ] request this court to immediately suspend publication of Kun Kang

Digest currently issued by Chung Sook Lee.

This is to certify that the above statement is true and correct.

Jan. 29, 2019

we
a oo

Michael H, Kim

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 6 of 81
Evidence 1
|
|

The copies of the Certificate of Naturalization

and
the Application for Change of Name of the Plaintiff
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 7 of 81

 

Name on your Allen Registration Card (Green Card): : —

a M WAY
tM AYUNG Sue

Name you would fie on your Nawralization Certificate (If different):

2. AACHAEL Yu NGSuP Kim

_— & Allen Registration Card (Green Card) Nomber: A J4.-7 5£- | Bf
4. Daeotame _ ){ , 25 , \G37

 

 

 
 

 

-CV-12230-CM Document 4 Filed 01/30/19 Page 8 of 81

 

A _ Case 1:18

 

 

 

Date of birth: NOVEMBER 25, 1937
Seo MALE

Fight: 5 fee 5 inches
Marital status MARRIED

Country of former nattorualily::

KOREA

If (S$ PUNISHABLE BY U. S. LAW TO COPY,
PRINT OR PHOTOGRAPH THIS CERTIFICATE,

WITHOUT LAWFUL AUTHORITY.

hyo) eV wy 8

wy
bearer re arr eeeTeerree rer
ae eee ee eee ae

INS RegistrationNe. — agrarsatat

f, certify that the descryption, Ghirete th Utes, and thot the photograpte offimed
Aéetelig- thr lA etecshs of rhe.

ecvheiiteet Nocera Beas

ED  Completw and we xignature of holla)
Beit hnowrn thak, pucsuatte- are obblication filed. coithe the Attorney General

22 +98 ANGELES, CALIFORNIA

The Attorney Generabhaving 2 Poured bhatt:

MICHAEL HYUNGSUP KIM
then residing inthe Untted States, interady we in the United States when
repuiedl be the Naturadieation fauoe of the United Nadee, ard hadi in all other
veshects: ed with the obplicable provisions of such naturateaption laws apub was
entitled to-be admitted to-cilivenrhyb; such perso having taker the oath yf alegiance
dna ceremony conducted by ae

US DISTRICT COURT CENTRAL DISTRICT

ad Ort,

POMONA, CALIFORNIA. ' FEBRUARY 26, 2002

that such/persorviv adnilted asa eitieers of the United States of America,
SS dense, She ons pho

d “Srumigeation: onaabdeacdhvation

 

phe

 
 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 9 of 81

Evidence 2

The copy of the cover page of the 1* Issue of
Kun Kang Digest published in June 1983

 

 
 
  

CM Document 4 Filed 01/30/19 Page 10 of 81

Cv-12230-

ele
‘asis) =) Oli

18

za TikioNn

MRAVOSNVHOM ‘GATT SIG1 VAVS ‘NOLLNSAId
ANION NUSCON ‘WITVEH ATI SM ital

Case. 1

 

a oy ee

 

 
CRLF BT Pile we oo
BER fo
fat 2ofa
ily eta
Sao

 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 11 of 81

 

ivEled bsicty

16 $2 ela Hate ---——-__
H>Asle Bizis
nAslé BY
Sly boty os

Ww SRE --—-——_-__.
taleit
ohh ber

aoe

  

 

Pa EPR rer eg Sernigageountsas Sto tieng. Mista 0

BRT tes ah re bine e a Plait
fle Beis fekteie/ wie

 

96 brie B—-—1eaeh [opts (loan sb

 

    

faible Y
io

 

      
       

 

a:

 

LAY fe eb Pct tle/ bow Brad
tot (LER ST PHER/BRR BRERA

 

72 —-haBL RO GOL ~—-~4ebLR RRR let
211 —leh BEA z¢1-—-—- tele [dole SRR bloeh

AVY -— —-- betateety trledlc2/teB ei
ELT om aa [OBE loflo/é Shy isk
881 —-~— ——_-— via SL 2g S/he Rlozs
681 edie —tale Bele EAR Blot fobt/sle beelc
G01 a EB EVERY
EL aa let SY Be Shee Mel rtelc ve.

£9 Wrilelei: kt —-—-—-- b-alle BB BRR
DE ERY Tate Big SHxbo 22 Ay SER Ey

PET E20 -- btles tole téte SS lleS EMRE BT
zey a ~—pbiee 4 Ye lars oS feS/teloe mee
gE1 Hikik -——o yb oR Ri etiilo 3 Be ASHBS 22heYo

 

¥6 -——~—--—-—-dafalle Sie Sle [o- SEV/BR eis
66 ia FHe-\ -fhtalan/% 3 feittain
PO FRE = ——-. ——blefe [0% 0/BB ERE
ZO beef 9 —-—-—- RhaREIe abs BL /BR ABE
86 a EEE Ho YS BS o/ Thal
eg tir ui —ab idle loZhs folk tH / BE
8% —— —- Slot Alloy kes RF Re/ab Bebo
LIL mo en — EE RS EEE

EFT fede bets —— ln SRR ShaB fe(Alo/tetoters Bae Iie
961 BERS ble here thle-eray Be —_ ites
ssl wey A-——- ———-——-FlyYSbB thease

 

SARS? vial
06 bir Vike -— Ef —L8 Bes /F8
BD kee a t—-—-bafedea oR fF, BP lo/inkeio KPa
68 iS Sle ——__¥ [a [ellos lo BYR BE Slo
gS eae: 3a --——_—--+hiely Bfy & shR/Re yely

091 8 aiex—-_——_jali bet SPb/E ERR eR

 

  

 

lex SyZpe 9 reel

 

 

#0 fieoahe bate Gees Te

 

a Re Re Wess ASE ap

 

 

le le W Tobe Be Poe Tol Tonezse 9286 F286
O22 EP ik Opcapes He lkelle lis zoe te bed te lee te fe 909 ae eS Gz
Sah LSS bebtl on Sik garb lobeh RRL hb
ii + Be Be (Rei F006 [ek -fledh (1 Role ETE BT be Br le fest fot
9 PERL -G1e7 Ha ERR ES Pare BY cnr ORES Pe

   

   

oy aly b———- fuck Bite bolo fo Hote toto
ze Rik lefefelake (eT ja/BEv Svivlots

 

fee Sata lo Sh
sit é4eSk ks oh oto fy oth

98 Flat —-—& toSh 2 beh B/Sks Slvio SB She
251 koe e-- BS loa h he Ooh Aalvialy Siaizlo
os) —-- tao Se (eth lof es eR bekE

124 Ele Vie —~~—~

aod

                          

Pe be lp —-——-—-- oF A lols AhV/RAleIS
OLT Hlvdels adv —-—---Bte3 $2 ain SE /vese
og ————---—- BBR are
iL -—-——--—- (2 lee doe viv bets
pi ils le —aetalé Slelee® Shlo/fes $k —-fh

        

99 ---—-—-Talitto alo Sir B/inlo BBR Ph Bae
09) xis (he —--——-— nj Sfely tenes. ai BRE ware
19 beat bly ———--— SB ik BOS A B/ BE
PS £8¢-———--—_—_ bib & [oR Sica RR EE

   

abl le fete ~~ ~ RE tote Hh Blé BY Eolas
oL folk Ie fh #le jobs BBb/Piteivk biebiz
96 ite ~~ faaiklay Bele Sho /RThAle
Os badbdated —-~ 178 b fells wad inlets |

o¢ eon: y- 7 beleor Falricete & ee Be ateite at fab
wo BRS BP oly b/avik

                                        

Wy --- $14 loRE ffelo/aialy Keble
90101 © blow---4aeFNh SS th taely eee Ncees
Yn eo dR Blo
y -—loRLC REE FS BRR bs Hal Fis fo
41 eB helo fyleé——_——--—-falvibtes FHA eee
1 fee ~-Bebte to Pair aa elehe bee vee

 

oS de

wy

idly»
{cists
{vid tatvle

[RT S49 [oe
cK ikito
ye [ae vik ——--—-
{75 L bath
Mae & SiZi6

Fale tts

 

WI flay ----
felnfice tebeSit
fit awieeak

{alajoRt Lyle
Wossin Wee

feféi2 teResth

 

 
 

EALTH AND BETTER LIFE

 

 

THE HUMAN MAGAZINE FOR YOUR BETTER H

 

 

 

 
 

8 thE

109 SE.GM Sho,

feitZlet leEo

RRR

2 f& Slnlola

‘bhOR+S FRERP BGERbSER 4

. 9ST iad SE
oe veaeees
fcr: * tals iztcho TIMOR 9 O/T
& 991 Bet
} OOT ARE

Vel feRo-

 

Wes bt “" j
‘bh BlyewA BOR tie blot: ME labia

‘eR RY kA RRR Rohe FERRE 4

ana Rebs : vee falco Met

 

“Becta en ote Ys ‘aan lotele: felon
Bb Res DAB keith ER this ib

Jogi! ae Th REE
—— a. lvivio 610 =~

™ ieie er /e fobeay F2 leteid
teeeseneanas * RBS IOP

™ ~ Se otek se lofFis mere in

Riel tale ys Tors teRRFY /etoBAc a

J BSE were 9 Re fT SO/ Bw
FST BeBe steenneeean

et Bf {oleSh peulviaty / RERbR RBI a

Fost wenn ta fete fob CiStoly/ Ee

PL BR BB Feloeye 3 E eas Rech =

lye aio sh te ‘Bion t tz 60/ EE m a
ipl

tenets 7 STS fe il
it lis 2 Icy SBS RCT

sreserrercesee TG bet Reel “RY, /toie I
Safa ? 38 Ss h28/TRSlo m

ees LCOL PAR 1SSS 1CvHO/1Z) vested c

FS BOL AE --

FOF felicia:

: HINES | FR Oe

BES (See » GOOG - L22 Hre fk - F~—O008 - £22: fePh Re + TOOG-2ke 5 ABE Re + O00S-422
SPER ha OU Bhd eek Beg THOT ce eR AS Ree: Pk
ob RR kKES ER ROOTICR: GR RIA SERS PR

Pe RIE Bi66t {iC RR Be he RE BOL 98S! Stata + eet

Re Be Bt Acs! BRE oR BRe SOON Ae

I Aiki Hx, Slefalo SSA telen/Weon he A

e BRE Bern - RAK leReiee/E Seite

Bei ve efets fea Rlol/wiee | a
b aka a seersseanion :

7 Re rick ie alo alc ean eames We

Re baie HEH BRE bebe bo/telofate Ml

‘ aepeenandad ser ab ed eeecare lyict (PORE . 2p/t Fi a

a)

OA eee one hes |) ee Stan's Fed De

Wes pe “ Slevets BRP/ be om '

Lg vorieeeoseeerne JN LOM HLWSH/Teteis Bi

’ BERSRRVE/ PERE Ml

; Reacts

hy BeBe

Me e210 Ra les ales aa iB on a

; as sh mise Mane obo a om a
P96 lelolk talviem se

Fe josef HE tsfer/tle - 1

' Feces

steseetersatareneestenerser seen 1 CEM CUE Bs “Riv fee. w

85. Sik

=HBR, 3é
Wk : as
=EkRR

OF aft ik

MieSR Blycled
Bolzte vi Fin
RE thi hzlA

oS geass an aa rates MS MI ASS ORM pred ds greedy Jo

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 14 of 81

Evidence 3

The copy of the Original Book of
the Trade Mark Registration of Kun Kang Digest
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 15 of 81

The Annexed Paper List 1

The Original Book of the Trade Mark Registration

 

 

 

 

 

 

 

Number of Trade mark Registration 0213356 Ho
What’s the right
indication # Details Trade Mark
Number | Day/month/year of application 11-30-1989 ~
Application # 1989-0030173 40-89-030173
Date of public notice 02-20-1991
Number of
Public notice 1991-0002614 Kun Kang Digest , Monthly
Date of Registration
Decision 04-09-1991
Number of item 1 Z17t _
Date of trade mark IES ravens
Registration 05-02-1991 Kum Kang means” health”
Duration 05-02-2011 In Korea
Designated Service je 052 ( magazine)
-Number2
Renewal Date
Trade mark of continued
Existence
Date of application 06-21-2001 application # 2001-0005966
Date of Registration decision 10-29-2001 Item section # 1

Designated service item

End

 

je 16 ryu (Monthly Health information Magazine)

Date of registration

G1-29-2002

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 16 of 81 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 ye oases
“222 1
AMTITS Bon —
OILS = 2! T—
LS A 0213356 S (s.
a
2 ae &
Af- St - at #
1989l4 118 39a! - -
= 2 40-89-0307
1989-0030173 :
199144 92 292! :
—_ -BI2F
1991-0002614 Im a
, a
SSASSAZARA i991 44 o4@ ove
ABSRE+ fl
Ane Seq 914 058 22 Ss

 

BAe HSS al

2011 O52 022!

 

Aass CE”

NS AAS og

 

H0S2 Eee

 

 

 

ABesez.:

 

(Ea ES ase
Sa HSS 20014 0621 212!
SS ARAN22 20014 102) 292!

}

MGS :BA212

Ox

=
tr
ae
=

*
e— ho

001-0005966 oar

hid

 

200244 018 29m ss

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 17 of 81

Evidence 4

The copy of the Complaint by Joong II An
Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 18 of 81

COMPLAINT

Accuser (The representative of employees):

Name: Joong II An
Resident ID Number: 590410~1396612
Address: Joogong APT A, 8 dong 108 ho,

Bisan-2-dong, Anyang-City, Kyunggi-do

Defendent:

Name of Company: Monthly Kun Kang Digest

Address: 50-15 Jangchoong-dong 1-ka, Chung-ku, Seoul

Name of President: Hyung Sup Kim

Accusation:

Joong II An(Representative of employees) and 13 others accused of not
receiving wages and retirement allowance due to the bankruptcy of Kun Kang

Digest Corporation on August 24, 1995, so please take measures to gel wages
etc.

September 4, 1995

Representative of Accusers: /Signed by/ Joong II An

Chief of the Central Office of Labor in Seoul

 
 

 

oe &

 

 

 

590410 - 1396612

 

 

 

 

 

 

 

 

aA AAS Weta] Blak 25 SBA HF 10S
a Yt ¢l
T !
49g AS zt Agcfoaj~=} |
a a2 | Mg) SP BSS 17h 50 - 15 ;
4
tezae | 2 8 A

 

2a

1, Bwel(Vea} dH) tea 4 13S ISA Ba) 24d QZ AyrcpojayAEztS| FEE U

so) Mast HSS Yo) Bolo peso wppasd ade yaee Agee TUE

% zach

 

 

1995. 3. 4
 

 

 

“Case 1:18-cv- 12g30-5 Recument.4- ‘Filgd 04/g0/19 <p?

5 (ars Rtn )

r&

 

ava @
BH. eee
&
o

1) OAT) grekal wjatwsS. aa 3= 1085

ol

awl
Ad

a

~~ Cc
FUSS
_
TT
o)

=]

AA a | 96, 5, 25 i; =} ay a | - 95, 8. 24

 

a
|
|
C

342] Dezpse az a ArpolaAEat ( at
et Yas ®
also] & 2

a

 

doy adoerrime =

B94 se yor FO A | Ayu site
aa 4 3 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wi | wad | FUSE | FA
| 83, 7, 79 95. B.24 560301-1067312 PEI BaHE 159-8
| 86: 10. 1| 95, 8.24 | 640415-2010829 |S jpsaes + 21s 289 - 26 ie oe =) 7
> 91, 4.15 | 95. 8.24 | 660120-2005821 SCPE PR o]| B25 59-36 e3\_.
94. 7, 191 95. 8,24 | 67L116-1396612 LB-EF SF 320-10 = ae
95. 5. 22 | 95. 7.20 | 561020-1622011 |252 2H 17} 50-15 Foy i
95. 1. 7 95. 8.24 65081 2-2024018 PaWF YALE 665 4-HA 1005F 1103 =
94.11. 91.95, 8.24 | 720616-1393117 |371= olAz clade Bale] 450 Ey ey

 

isa) 94. 421] 95. 8.24 7 650111-2010511 (> Aas BPwee 201

 

90,10, 2| 95. 8.24 | 690301-2148511 joFA=t SS 497-13

 

 

 

95, 5.15195. 8.24 | 611210-2249312 [StRE > o] BE 253-11

 

 

 

 

 

l
A 94. 3. 7) 95, 824° 431207- 285016 Sth o|2-S 257-144 a
> jeVey

<n

EY

| 81. 1.10; 95. 8.24 | 470820-1551215 JZbt-) vAME 422A 440- 102

94. 3.22; 95. 8.24 | 420728-1067 Say mi

 

 

 

 

 

 

m3
“hE 256-1 FEA16 5 405 =
=

  
 

 

 

 

 

 

 

 

 

   
 

 

 

137-741 { AS NAT AS 1724

/ AS 02-530-3114 -

 

/A# 022-530-4555

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2007 A) 54572 & 2007. 6. 8.
SA sz MS STAPPHS eam ASsdyasy
ee
a 3 F & F va A\ KL
ga
of} Bo] FAH arity
4 a | aaa
. 7
zgSsue | 37115-10442 ( (AN)
4 a | 84 OS 4a 2a eae wa)
=I a (8 r y AVA] ope of SS 4252} 5 stay? Mapo Residence
uv 306%.
2 a | Ag 23 42 209 47
a a a | AA): 02365-9010
z] q| 2e71eyar patsy. 2852
ageu eS
gy - & _
eH oD Ct}
3 & 4} | BA BAA eS al

 

 

 

 

 

 

 

 

 

 

 

 

 

LO

 
 

  

 

HUIS AS et Pesy} 502] 15 AM (FAA gco}aAS

qEAS 24) Ex UVS Taso] Sage agae jane
4, 2 AY $l 1995. 8. 15. HOR SBA SF 2007.5. 21. AS
abel sh,

1995, 8 24.4 9} AIBA, 1983. 7. 7.3BA Sea Bae
Zer} UIE Ot 195de sOR BIS sage wag
<9] Use] Wt weds wae = qa s 2317,7088
Spar] 215718 AA Bd Ho] go] Fzdese 14a oj
Yoh AFA] 4S AS "Sol, Ba] vag Seay voy
$14Y5] 22S] We Ness S Gal F 103383,75682 F

AAS] zl 7la Agel We Fe] Me] FAGSHRE 142 oy

 

 

 

J,

 
 

Pe

pee Vit Sh ot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sie :
ae Bop > .
By Das 9F 4) =
mf als} 7) 24 _—— 5 :
Br % 95. 5, 95, 6. 95. 7. 95. 8, a Al 89. 3. 28 o] al] 89. 3. 29 oF a Al ol
fix | 887-7 | 498 710 | 1,500,000] 1,500,000 | 1,161,290 | 4,500,000 | 8,410,860 | 9,407,380 | 17,817,7404 22,917,740
95. 8, 24, iF AOy,
3 hie ee Dd. 338,710 | 1,500,000] 1,500,000 | 1,161,290} 4,800,000] 3,658,420 | 9,407,380 13,065,800 4,500,000
alg 24 ot , OL, 948,388 | 1,100,000) 1,100,000 851,612 | 3,300,000 4,696,450 | 4,696,450 | 7,996,450
ahaa eB On. 730,645 | 851,612 | 1,632,257 1,184,900 | 1,184,900 | 2,817,157
j 95. 5. 22~ | 419,284 | 1,300,000] 838,710 2,568,064 2.558,064
ne . we 490,322 | 735,483 } 1,225,805 1,225,805
2e oon, 541,935 | 541,935 541.936
94, 4, 21~ ,
Ok 8. Od. 950,000 | 735,483 | 1,685,483 1,250,520 | 1,250,520 | 2,936,003
90. 10, 2-
oe 8. Od. 600,000 | 750,000 } 580,645 | 1,930,645 3,594,100 | 3,594,100 | 5,524,745
94.3. 7~
95. 8. 24. 193,548 | 193,548 718,280 | 718,280 911,828
95,5, 15~ :
95, 5. 25~ ] | :
Os B. Od. 361,290 | 1,238,709 | 1,599,999 1,599,999
B1. 1. 10~
81. 1 19> | 383,871 | 1,700,000} 1,700,000 | 1,316,129 | 6,100,000 } 13,668,860 | 10,661,690 | 24,380,540 | 29,490,540
94, 3. 22~
wae “2” | 383,871 | 1,700,000] 1,700,000 | 1,816,129 | 5,100,000 2,373,820 | 2,373,820 | 7,473,820
2,112,904) 9,400,000 11,870.967 11,167,735| 34,351,606) 25,737,630 | 43,294,520 | 69,032,150 103,383,756 |

 

 

 

 

 

 

 

 

 

 

 

 

 

a

Bi
=
Py

  

A
 

 

Case 1:18-cv-12230-CM Docu

-
a

ment’4 Filed ousqy19 Page 24 of 81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ >
Only 0 Gu 0
ASH Y SHAS
TC} ny
Hi a aE
95 Eb} 24757 - B-Ab BIA al
ye eeaq | = 442,535,917
of Zt ad = 2 442,000,000
oy zl Ho} at 2 0
Bees 2 0
Al) tua22 = 0
= ZF Oj A} a 535,917
zy 8 wy 2 = 7,577, 410
A) 4 ce +
= 7 a = 434,958,507
oh 2} SAR 4 2] 7) 2] Ob 2b S
xl 4 2h q2zjooae  o/ (Aytzrqeag oa /
aq 4 a 103, 383,756 436, 784,885
ail 4 4 0 | 108,788,599
2 gl & 0 0
oq v2 103,383,756 945,573,484
Wot Oe \ 2
o| 2 O) 34 a a} Al 3 2 =}
a 2 2) Zz 75,952,576 1,485,000,600
ui} a oq 75,952,576 359,005,931
ab or oy 359,005,931 0
HUGS OULU 100% 37. 967002 F
Zoey & daa = dzal 3 ia &
(2 } a) ( ) ( +) j
xeL

 

 

 

 

 

 

 

 

 
 

 

CA)

azo

22,317,740
-17, 565; 800
7,996, 450
2,817,157
2,558,064
1,225,805
541,935
2,936,003
5,524,745
911,828
483,870
1,599,999
29,430,540
7,473, 820

103,383,756

417.

ul oH

13, 568,670.

13, 568,670
7,748,062.
2,817,157
2,558,064
1,225, 805
541,935
2,936,003
5,524,745
911, 828
483, 870
1,599,999
15,377,819

7,989,949

75,952,576

 

 

 

 

 
 

ON
=n

 

Hl 23
2] BAL: 2
: Geo As : 23

+ yas
m 40

2 = Jegazs
Al: ‘aims

196, OOF Hoey

* BAO} BAL: A
|: AS JSp Sa
os. SSS 145-
Ch 87244 B¥eolE °

b>
=|0
ry

87244 SA] 194

 

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 27 of 81 ”

M2, DAB ASO SCS Uso AMOI”

All

 

AAT US

rc

a} Flat

oll

Ho = S429) 2AS74
(33) A7sA 2]

(34)

 

ao YG  3H2007.08.13. 4a 4 & |2007-26=

 

 

aT 3 BU aL

S4 Az yg yeue

EFA AZM sto} QAA Aro] a AEA} (203-66-H0938) 4 Alves ae

be

 

BUAG HAAS AHA ADM ts
Alta BUTS AE(SY BS)

= 7A

Woo

J 2 lee We 19998 o]# Beat

 

WH SA(AREE

QY) Wa BALE

 

 

 

 

 

 

 

 

 

 

 

anaq Os¢ -4|4 Be ‘$82 Oaared (2a) - ose
a O71 ) .

Dy B4g 35 OF 8 OF4+ls Daaew

tna

(Ore )
SMS Al( 7) 2) SA aA
- + & (A) + F B OB) TTETAA (CO Al (A+B-C)
a a a a
Teta gs TTs SdAads4)

 

ALA R Aso] FVo] slspaj ae Ho] Sa

 

coy

Ast) ZRF Ato de Ages Seay gusiq 2a ae AS

 

 

 

 

2007 1A 8 2
’ Bucs
ji ‘
Tata ro i

pS Cosi eo as aR os ea ee aes eS TU EEL SPSL CRP eS ao We ES ve
Al SPR ALD el Ao eels SIASHBA EE 0a/t4
BAN
ALS SOAS Ald 1049 ( 2007.08.14. ) B+
2
7 /
ast 18S / (2)

/

 

 

/é

 
 

(AS)

i

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19" Page 28 of 81

 

 

x F =
mow s 5 re 7
rn Br xe ao oF
TH yo OF = on noe = o
en aU i hoe oe © a & 5s
[- Kk a > lo
Loe i aS a in ° go He of:
oe OR A a TP oy w <
Ik ae ip * x Ady ew < =
10 db oO mM a | lo XY ras os
Rm ~ To “mm ®
soe x ilo Ko oo He a RO
eg et FF a oye W Ay
o @ 3 & gh 3 Ry OB al z
o| 6 oh ny Kyle = Hl 4r ay eo fu) dL R
e i ol * Ke yo IN ny Ho 7X wo my jl
wed mn 2 o] £ Ky 7g
~ WT BR tt " TH og Re ol a
~ x + 3. aL yo Al a 7K lo ie ab a RU mK ao Tk
= 5 Ro
aT te gy ey cs Boe J oy dU _ *
~ TS =e mJ 9 an oF a W HY wh Ir 3% > Ww ~y mu
x a OW py on | a + go = F soo
bo F JL bo dhe Ma ™ ah = 0 a 4
Tek PF -<eN we es 5 pRP. FPP ye RU i Bre
JJ Fie db Ho ofl oe ilo * ° > hb o| a er
PR ee Mt OR TR yD, OT me =
See Fesep Se Fe hw ey Bo. nom
= i a — —_ [40 a — fr: — ae
ay Fe oe! ap wy | wks Ree Ho x
dp X oe w FS my a mh eo ye re eS Be
Se PO no OE OP mo BE oe = NO gy TH Ho a 2 9 M
Tle poet Ye bee DeeTe Bee we
4 x ~«® Nov Heo gp Re ge By oy K
xe yo TT TF me fe Ls Ho 2 go x S je =
Nw Ws —, of ot oO od I ov RB Flo Wl Oo ‘lO rE of or on ww Info &
fog fb hme ek Fe FT ip ep t © =P = Fo
a qe KO NE RO FP RO GRO ny & Fo Ww Ho = = ‘Ome ™ O- 2
To | db ro do = el aH o p? ‘Oo Ho +i oln o/ ‘oy
Ke RO al os hog ok = OF a oF Rin mI “fo tr a
0 | No RRR RN RSL ROO
Oo
oO oO 0 6 |

 

 

 

LG

 
«&
x

Case 1:18°6V212230-CM Docunient 4 Filed 01/30/19 Page 29 of 81 |

BAolAAE (203-606-6093) S749] SEAS as Ass ys

 

 

 

 

 

 

 

*%

 

 

 

 

 

 

 

KN

 

 

 

 

 

 

 

 

 

€gnRNARR

 

 

 

 

 

 

 

 

 

ae iad | tdsseus | a= |[edeac | asacg) a]
1 | eal | 590410-1396612| AY AUeaAdolaASSvas GAASHe ose
92 6.288.000 | 26.610
2 | Bele 1 560301-1087312] 93 | 6.686.006 : 26.196
| 94 | 9.000.000 | 82.446
92 6.288.000 $5 G1: 4
2 HES (640415-2010829
94 9.000.000 | 146.446
92 5.250.006 | 4258
4 i o] S41 | 660120—2005821| 93 5.505,000 Al.14i
a4 6.600.006 ag
5, o} 4 | 671116-1396612 1: | SURG OF
G ! o]F aq | 561020~-1622011| 92 4.606.000 42.630
7 | BOB |650812—-2024018| thy SUHscojayseevus! SBASMe yrs
8 | Yalz | 720616-1393117| ade BURGH WASSS Ga CeASae AE
Pg | Hea) |650111-2010511] ashy AUagdolaseeeas Serene ee
10 | §lz |e90301-2148511] Add QUagco9Avevae cease as
roa BO at | 431207-285016 SUNS OF
ig | x2 | 611210~2249322 FURR OE “eco”
| 92 | 9,825,000 125.620 -
<3 | BUS | 470820-1351215] 93 10,.250.900 126,880
94 10,500,000 123,336 : ‘
r ze | age | 420728-1067215| Ade AaaadoaASesye GEASS coe

 

 

 

 

 
 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

a au) al aziz : : — — eh AL
a 954 58 954 69H | 95d 7A | 95d BME] A) 1 89.3.28 Of) 89,3, 290] | 4 AL

o ” ae

Oo. = Al 2,112,904 | 9,400,000 | 11,670,967 | 11,167,735 | 34,351,606 | 25,737,630 | 43,294,520 | 69,032,150 |103, 383, 756

S 1 , gle 83. n n 338,710 | 1,500,000 | 1,500,000 | 1,161,290 | 4,500,000 | 8,410,260 | 9,407,380 | 17,817,740 | 22, 317, 740

© . ‘ i.

a 2 | fale OT ot 938,710 | 1,500,000 | 1,500,000 | 1,161,290 | 4,500,000 | 3,658,420 | 9,407,380 | 13,065,800 | 17, 565, 800

3 Bl. 4,15 | | |

is J | o]aal 5 FoR 248,388 | 1,100,000 ; 1,100,000 | 851,612 | 3,300,000 4,696,450 | 4,696,450 | 7,996, 450°

= 8. | :

4 , :

st 4 (cjael oS 404 780,645 | 851,612 | 1,632,257 1,184,900 | 1,184,900 | 2,817,157.

c ~ = 95, 5, 22

2 6 |olF) 95 729 | 419,354 | 1,300,000 | 838,710 2, 558, 064 | 2,558, 064

oS 6 | 22 an R24 490,322 | 735,483 | 1,225,805 7 + | 1,225,805

QO ney | obi. 9 — .

s 7 |] os 9.24 bee 541,935 | 541,935 . 541,935
a B MSL) Oe ge | 950,000 | 735,483 | 1,685, 483 1, 250,520 | 1,250,520 | 2,936,003, oy
al 9 jane on Bd | 600,000 | 750,000 | 580,645 | 1,930,645 | 3,594,100 | 3,594,100 | 5,524,745 |i
S to | Beast a8, 3 24 193,548 | 193,548 718,280 | 718,280 | 911,828-

oO pan a +} - .
a 95, 5,15 - | |

i ll | eas op 8.94 483,870 | 483,870 . | 483,870

i 95. 5.25 aa rr

8 12 /eSAdi os g 24 . 361,290 | 1,238,709 | 1,599,999 F599, 999 J

13 | Aaae OB iO 383,871 | 1,700,000 | 1,700,000 , 1,316,129 | 5,100,000 | 13,668,850 | 10,661,690° 24,330,540. 29, 430,540 |
| 4 BAS 35, a 383,871 | 1,700,000 | 1,700,000 ] 1,316,129 | 5,100, 000 2, 373, 820 - 2,373, 820" | 7,473, 820°

   
 

1
Case 1:18-cv-12230-CM - Document 4 Filed 01/30/19 Page 31 of 8

         
  

 

 

   

| “ ay a
po

| 95. 8.24.5) 95. 6.1 Bet] 95 7, L#e] 95. 8 Lae ea
95. 7.31. 7E] | 95, 8.23 732) “

Alay ze | gg 9.31. 7x] | 95. 6.30, 72) |
556,451 | 2,249 999 i
750, 000

ABs?
556, 451 2,249, 999
387, 096 1, 500, 009 1,590, 000 1,112, 902 449,98 |

4,499, 998 |

=} 4 S | 17,817,740

   
 

 

  
   
   

U

 

750, 000

 
    

 
  

 

 
 
    

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 32 of 81 i

   

  

 

ERia? aa wag

 

Olt 95. 5.24. 6} 95. 6. i. FE] | 95. 7. 1. Bey | 95. 8. 1. Fe}
z

a yt Al
AlAt7] Zt 35. 5.31. 714] 95, 6.30, 7a] | 95. 7.31, x13} | 95. 8, 23. 7]

193,548 750, 000 , 750, 000 556, 451

2,249, 999
193,548 750, 000 750, 000 556, 451

 
   

          

 

2,249, 999

= 387, 096 1,560, 000 1, 500, 000 -4,112, 902 4,499, 998

 

seas aa 4,499,998 / 92 = 48,913.41 02 a 37 ew 4,499, 998
HIS ltt ; 48,913.02 x 30 @) x 3,250 / 365 = 13, 068, 800 5]2] 43S Po

gage |

ee ie
$12} 2PALQ Sele

 
 

112
+

  

at a Yj 3
| 5.24. F5}) 95. 6. 1, Bet | 95 7. 1, Be]

$5, 5.31. 7}21) gs. 6.30. 7}>] | 95. 7.31, JER]

ga

 

35, 869.54 x 30 a

141, 935 550,000 550, 000

559, 000 559, 000

 

= 1,593 / 365 = 4,696, 450

  

95, 8.23. 72]

23a 924
408, 064 1,649, 99g

  
 
 

408, 064

816, 128 4, 2599, 998

  

a vg

  
  

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 34 of 81

   

 

 

 

 

 

 

 
 

    

oT ye A
Al7] Zt | 95. 7.31. 72] | 95,8, 23, ay .
7\ #2 a 550, 000 408, 064 1, 649, 999
-

559, 000 408, 064 1,649,999 ~

Al 283, 870 1,100, 009 1,109, 000 816, 128

   
     

3, 299, 998

   

 
 
 
   

 

  

  
 
 
  

Solas] *« 3/12 = Ada a
SoU SAA 37 Bel 3, 299, 998

 

SA ANAL | 35,869.54 x 30 @ x 402 / 365 = 1, 184, 900 paaaee ||

A] APIS Belg,

 

  
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 35 of 81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-——— ] 7 :
| a |
AWaARs | A chlyr2=e seg aa al S 8 | vada 3B  ..
| |
APA ALS BARA a] a] 1995. 8. 24 ewan 1994. 4, 21 a 491
| | ,
ga2}e ! LSS 2.0 328S 445 5.2 67 | mea | age 2.28
: |
at 4a uf ¥
SHAS = 95. 5.24 HEH] 95, 6. 1, Re 95. 7. 1 REI] os. 8 LY ua
AlAt7] 2 95. 5.31.74] | 95. 6.30. 7A] | 95. 7.31. 7b] | 95. 8.23, 24S)
Baye ae | 304) 314 234 924
7H a 122, 580 475,000 | 475,000 352,419 =| 1,424,999
= yy. 122, 580 475,000 475,000 352, 419 1,424, 999
7 al 245, 160 950, 600 950, 000 704, 838 2, 849, 998
: Aol za) RBZ | a7} Ao]
| Bea SAlat 2,849,998 / 52 = 30,978 21 23 a a77 eH 2,849, 998
4}91 2 Alar = y 4 1,250,520
| Biaie AMAE | 30,978.23 x 30 @ x 491 / 365 = 1,250,520 | sa age | 7
| azpa a

 

  

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 36 of 81

 

 

 

 

   

 

| BERS | 95. 5.24 Heil 95.6. 1 BET Tos. 7 LE) ee FA gy
Alt7] Zt 95. 5.31.7}! 95. 6.30, 72] | 95, 7.81, 7A | 95, 8,23, 7a

30 4 31a aad
7722 96, 774 375,000 278, 295 1,124. 999
Tt 56, 774

 

375, 000 375, 000 278, 225 1,124, 999
750, 000 750, 000 556, 450 2,249, 998

se Ba | 2,249, 998

| sas Alat | 24,456.5 x 30 @ x 1,770 / 365 = 3,594,100 | sla asa
op

  
   
       

 
 

 

 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 37 of 81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

199y- . fe:

 

 

ALG Ay a Cel Ae enn 33| 3 BS A |
Pe
| : . |
AIBALQuAR uae] | 1995, 8. 24 pieces 1994. 3.7 | aaa | 538
HES OR 1 Pe 2 SE 3 ae 4b 8 ES 6 Ze} “ase 1-3 2.
at BS . uf }.
Bae 95. 5.24. 98E}) 95. 6. 1. PE} | 95. 7. i EL | 95. Bo 1. BLE a A
AAZt | 95. 5.31. 7>|| 95, 6.30. ZEAL | 95. 7.31. 742] | 95, 8,23, 742) ne
Bye 84 30% 31% 234 924
yes 64, 516 250, 000 250, 000 185, 483 749, 999
= ww? 64, 516 250, 000 250, 000 185, 483 749, 999
Al 129,032 590, 000 500, 000 370, 966 1, 499, 998
BABS) # 3/12 37S Abs
Sagas 1,499,998 / 92 = 16,304 41 32 4 3s Sal 1, 499, 998
StU aaat = ya 2 718, 280
E]2J AE | 16,304.32 x 30 @ x 536 / 365 = 718, 280 34] ABs
aaa

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

zB uy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At 4

waa 95. 8.24. Fp 95, 6. 1. TR 95. 7, 1 Fe] 95. 8. 1 Be aoa

ARAly} zt 35. 5.31. 7) | 95. 6.30. 7} | 95. 7.31. 2}2) | 95. 8.23, rE]

Bo) a 8 a 30 a 314 234 924

7] B22 219, 954 850, 000 850, 000 630, 645 2,549, 999

= yw 219, 354 850,000 — 850, 000 630, 645 2,549, 999
I

Al 438, 708 1, 700, 000 1,700, G00 1,261, 290 5,099, 998

Abe} Asal * 3/12 sa eae
Bu Bast 5,099,998 / 9? = 55,434 2] 76 a 37a Bey 5,099, 998
Balglawat = yoaogd 24, 330, 540
g]z1 aay 65, 434.76 x 30 © x 5,340 / 365 = 24,330,540 | gla aso

 

 

 

|

 

 

See
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

at 3 uj 3
BAUS 95. 5. Beil on 6 1 FEE] as 7 Bellon a dee ho
_ AL] Zh 95. 5.31. 7121 | 95. 6.30. 7A] | 95. 7.31. 742] | 95. 8,23, 712]
Raye aa 30 4 31% | 234 $24
7] #2 219, 354 - 850, 000 850, 000 630, 645 2,549, 999
= 219, 354 850, 000 850, 000 630, 645 2,549, 999
|
|
Al 438,708 |. 1,700, 000 1, 700,000 1, 261, 290 5,099, 998
|
Ato} aA % 3/12 37S AS
Betas 5, 099,998 / 92 = 55,434 2 76 4 37a Bey 5,099, 998
S3aeAa = = 2] | 2,373,820

 

 

98, 434, 76

x 30 x 521 / 365 =2,373, 820

 

 

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 40 of 81

Evidence 5

The copy of the fake Certificate of Official Seal
and

 

the Certificate of Transfer
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 41 of 81

@) Resident ID No:.:

@ Name:

@) Address:

Move in:

Certificate of Official Seal

371125- 1042421 Applicant: Agent
Hyung Sup Kim /s/Official Registered Seal
Walkerhill Apt. 23-dong, 402-ho, 145-8,

Kwangjang-dong, Kwangjin-gu, Seoul
July 23, 1993

This is to certify that the above is true and correct.

August 28, 1995

/s/Officially Sealed

The Ward Office of Kwangjiang-dong, Kwangjin-gu, Seoul
 

 

12:15 84/65 2680 DAREWOG FAX FAS

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 42 of 81

 

 

 

~PAGE: 141° ~ —~7——"
}
> :
(aa) aig) : a | HEHE 4 ye /
Dee | 5 ; , |
er, 4 wa a |
re oZ US BA feu G
da |e si 6a :

 

 

 

 

|oas 2 a4 ky

 

 

 

 

 

cmp) AQ Be Fa
SCR RB
CS, ~T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O|. | tegaaag ile cee ep
5 2a Sx : 7Y¥, - ols ,
alt ps ee 13 [Peg AZ BW) «| Ste
alal 7 /
all 3 /
1S [4 /-
LS /.
Sls /
17 / a es
a eB a] = =
CH UF + 4) =
a ee 2
{4 4
PES lserg)
PUP
a] a f
L ¥84 aogdle PEUGESOS SAG AREA He ASA wee oe
ABD PSU H ER 0] 2] Arde “USGS Halspatok rich.

ol AMalS Jagd.

2 ASglel FFiNSHOS SEF AIHE Wee “Wad lad teas |

 

1 wwe simelam gages
1

 

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 43 of 81

Power of Attorney

@ Name of Person Appointed: Hyang Nam Kim
@ National ID Number: 390320 - 2042425
@) Address: Walkerhill Apt. 23-dong, 402-ho, 145-8,

Kwangjang-dong, Kwangjin-gu, Seoul

@ Usage: -

©) Reason: -

© Relationship: Wife

This is to cerfify that the above person is appointed by me
as my power of attorney.

August 28, 1995

Grantor: Hyung Sup Kim
National ID Number:371125 -— 10424421
Address: Walkerhill Apt. 23-dong, 402-ho, 145-8,

Kwangjang-dong, Kwangjin-gu, Seoul
 

Case 1:18-cv- 12230- cM Document 4 Filed 01/30/19 Page 44 of 81
ch ap12 & ay ayy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to

3.

4,

‘9 |D sAly}z \
| 25 Mets % 2 fe 23a
@ A$Se ® AeA GB a | “a
q | Sl ISSR Mee a Agel qerueh’
9 £ 2 8B grasa
7 3 2 QBS faslrre rf",
z ae! AS -Ba aos re
TT wie
7 “Eyal eM}E_23 ef az
zg | # Bal Utdaael de weed ese $9) Hud.
<I 99 "4 Z
i, wade : (U)(Hugens — )
Be al: oA .
gat} Abate atelehjc -
Ape] 499 =~} a q
zhe} ASSES BARR) . He
al | 99 2 @ 4 :
Be :
ae HISD AA 3} 4 Ql

 

 

AQUs rapa, FENDE 3

AWFRS Baek soi, essa gl
at

¥-2} rast
2% i39 USSRAS CeeDA He BPE ase BRAY Ags
EE SHAS BA spdo- suey, |

ANSe] SYS AUPE Prot

JASU See BE MEAS Aeastatop Puc.

Sele] SALTS AYLS Beye -selqel pe

& @Ue + veud,

 

 

21012-03911
“GS.11L.11$¢)

he

B20 x 257 an

2B AS g/m

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 45 of 81

Certificate of Transfer

Assignee:
Address: 17-tong 2-ban, 664-36 Yoksam-dong, Kangnam-gu, Seoul
Name: Byung Jung Lee

The following right of Trademark is owned by me and will be transferred the
whole right to the above assinee on Sept. 20, 1995.

Contents of the Right of Trademark

 

Number Classification and Items
177689 No. 52, same as the original document
213356 No. 52, same as the original document

 

 

 

 

 

 

Grantor: (The present owner of the right of Trademark)
Address: Walkerhill Apt. 23-dong, 402-ho, 145-8, Kwangjang-dong,
Kwangjin-gu, Seoul

Hyung Sup Kim /s/ Offical Registered Seal
(371125- 1042421)

 
 

 

 

Case 1:18-cv-12230-CM Document4 Filed 01/30/19 Page 46 of 81

GE S

$72
HAI MSHMA BT Ads 66487] 368 175 2eh
4 gio] 8 4

+

Hes] JES Belo] ae wh, 195d 98 DwWse 2 YEAS
AYE A dda GEdUs,

Ht
AE Sans | pepe @ Aaas
MTG | ASL EZ] ahs} DS

sss | Asem ieziast ae Nay

 

 

 

 

 

 

 

FEM (HAE BA)
& AL AGSWA) Balt HPS lds] 8s AAUHE Be 4
a a Qe

 

 
 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 47 of 81

Evidence 6

The History of the Kegistration
regarding the Trademark of Kun Kang Digest

 

 
 

 

 

Case 1:18-cv-12230-CM Document4 Filed 01/30/19 Page 48 of 81

The History of the Registration
regarding the Trademark of Kun Kang Digest

(511) Classfication of Item: 16

(22 5 Application No. (Date): 4019890030173 (Nov. 30, 1989}
(731) Applicant: Hyung Sup Kim

(111) Registration No. (Date): 4002133560000 (May 2, 1991)
(260) Notice No. (Date):4019910002614 (Feb. 20, 1991)

Related Notice No. 5020010005966

Status of Registration: Registered

Final Decision (Date):Registration decided (General) (Apr. 9, 1991)
Retroactive classification (Date): Nov. 30, 1989

Type: Domestic Trademark, Korean Trademark, General

 

 

 

Trademark
Information of Applicant
No. Name Address Nationality
1. Hyung Sup Kim Eunpyung-gu, Seoul Korea
Information of Agent
No. Name Address Nationality

1. Dae Shik Lee(919980003080) Kangnam-gu, Seoul Korea
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 49 of 81

The Right of Trademark

 

 

 

 

 

Ne. Contents
Date of Application: Nov. 30, 1989 Application No.: 40-1989-0030173
Date of Notice: Feb, 20, 1991 Notice No.: 40-1991-0002614
Date of Decision: Apr. 9, 1991 Item Classification No.:1
1 .
Type of Item or Type of Service:
052:Magazine
Period of Duration: May 2, 2021 Date of Registration: May 2, 1991
{Renewal of Duration)
Date of Application: Jun. 21, 2001 Application No.:50-2001-0005966
3 Date of Decision: Oct. 29, 2001 Item Classification No.:1
Type of Item: 16: Magazine
{Monthly, Information of health) | Date of Registration: Jan. 29, 2002
{Renewal of Duration)
oo Application No.:2011-5055297
Date of Application: Mar. 15, 2011
Date of Decision: Oct. 29, 2001
3 Item Classification No.:1

 

Type of Item: 16: Magazine
{Monthly, Information of health)

 

Date of Registration: Mar. 15, 2011

 

 

Person who has the Right of Trademark
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 50 of 81

 

 

 

 

 

 

No, Contents
(Person who has the right to register)
Hyung Sup Kim
m4 Kwangjin-gu, Seoul
Date of Registration: May 2, 1991
(Registration of Provisional Seizure/Attachment)
Registration No.: 95 Ka Dan 9920
Eastern Branch of Seoul District Court
Registered Person: Hyung Sup Kim
Eunpyung-gu, Seoul
# 2 | Registration Holder: Sang Kyu Park
Kangdong-gu, Seoul
Date of Registration: Sept. 12, 1995
Reason of Registration: Provisional Seizure/Attanchment
Purpose of Registration: Registration of Provisional Seizure/Attachement
Date of Registration: Sept. 18, 1995
(Transfer of the Right)
Registered Person: Hyung Sup Kim
Eunpyung-gu, Seoul
#3 Registration Holder: Byung Jung Lee
Kangham-gu, Seoul
Date of Registration: Sept. 20, 1995
Reason of Registration: Transfer
Date of Registration: Oct. 26, 1995
{Registration of Disposition)
Registration No.: 2007 Ka Hap 1007
Daejun District Court
Prohibition of disposition of trademark right
Registered Person: Byung Jung Lee
Kangnam-gu, Seoul
#4 Registration Holder: Hyung Sup Kim

 

Mapo-gu, Seoul

Date of Registration: Aug. 14, 2007

Reason of Registration: Decision of Disposition

Purpose of Registration: Recerd of Prohibition of disposition of
trademark right

Date of Registration: Aug. 21, 2007

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 51 of 81

 

(Transfer of the Whole Right)

 

 

Registered Person: Byung Jung Lee
Kangnam-gu, Seoul
Registration Holder: Chung Sook Lee
#5 Kangnam-gu, Seoul
Reason of Registration: Transfer
Purpose of Registration: Registration to transfer the whole right
Date of Registration: Aug. 6, 2008
{Canceled notice registration)
Registration No.: 2008 Ka Hap 12686
Daejun District Court
Revoke trademark transfer registration
Date of Registration: Dec. 11, 2008
# 6 Reason of Registration: Causing the invalidation of trademark transfer

 

registration lawsuit filed
Purpose of Registration: Received the trademark rights of the above 1 on
Oct. 26, 1995 (No. 1995-0003742)
Canceled notice registration of the trademark rights received on Aug. 6,
2008 (No. 2008-0176380)
Date of Registration: Aug. 12, 2009

 

 
 

 

AA| be
(511)
(220) S21

(731) Hel

(141) Su S(elah)

vislalxy

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 52 of 81

(260) 2 avez vB (eIAH

(112) SSS 7H &(2AH
ba]

162 F(7Eh

40198900301 73(1989.11.39)
q

400219356000011991 05.02)

al
o

ogt

401 991 co0z6t ac 991 02. 20)

 

 

 

 

 

 

 

(641) alae S (21H
(300) + MAS sHs(2 Zh)
HHSAHS 5020010005966
Se ae SS
a EHE(AA) S543 8 (SHN(199% 04.09)
SST EU) (1989.11.30)
aletAret
ae AuAHE, SLBA, ele
O]2|41a SAF
ol2|Ale ated
OlS|Ala CHAE
=i Jt
hee
B2lel get
Ho 0] (#5) Fat sty
| 218-4 (419950296481) MESHA Fat... KR
Hele! ye
Ho 0) 5(@5) za ay

 

1 OFC Al(94 9980003080) A=

Jin
ue
=
ow
ne
4

Zot] Se eee aan (HAE ,

PAS) , KA
 

 

too
: OM:
Te
2
pz

7

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 53 of 81

 

= HDSSR HHSYAES ASH + MSH.
BA 927/21 Wl elspo] SRA+HS Ast aol 7} Hast > aloo, ay AM(SAla, F771, wall
)S ASotrrl BA ASCH.

QA eS SS oA AL A AAS BS PAH SSATS Beto aArsolAl7| sect.

 

 

 

 

 

#3! AAA: 19894 11a 304 3 A HS : 40-1989-0030173
BaSD AA: 19914 o-2 202! 2 a4 S&S : 40-1991-0002614
SEAM ABABA : 19914 048 098 HBR PES 4
1 ABMS Se
— B.A (AZ SASSI
EH7/Z(BWESA : 20214 053 022
199114 052 022: S=
(AHHESATHASS)
#2 AHe: 20014 062) a8 = sl HH & ; 50-2001-0005966
24 SEAMAAY : 20014 108 299) SSR THES 1
7/B ae : Mie : FA(WaS PS Sazal)
200244 012 292 S=
(H#HBHESITAANSS)
Ae ABS - 20114 03H 152! Al HH : 2011-5055297
3H ASRTET: 1
a9 we: AMi6F : PALHAA SP SsSazal)
20114) 032 1523 SS
eae
SAH s ASE
(SSHAelzh
71d Al
4H oon
ASA BaF

19914 052022 SS
 

 

v

Case 1:18-cv-12230-CM Document4 Filed 01/30/19 Page 54 of 81

 

Hp
o
rz
oh

Aber

 

(Halo] HSAs S)

o> 2
o> mo oot He mo
a) iim me rl St

2 ON

CHA at
‘HONE SAs

it Y 21 415] Bl957}Fho920
a

tae

i= 5)
e

>

| 287...

MSS BA Get...

: 19954 0928 122

ee | 2teta...
098 202!

CHAVA BEY Sl 200772! 1007 4

“ARSSAIIAE
: O|WS

ZA det...

ME
ot mo
* Ih

> bow

MZ OWES...

: 200744 08S 142!
: ABA SSAA 7/55

a(n on
Ji aku
rm ole
uo 49
a =
2 x 2
me
=
of
of
al

dim 4} Jim oat

Hi mo oz to of
we
=
ww
oF
+

fm of &
a
lo
ra
4
2
rat
oln
if

#1 20087/Fe} 12686 4

aot

: 20084 128112

| 1. Ate HOY Boho] 1995. 10, 26.

_ B= Al1995-00037428, 2. SHH
* Of] ZESEO} 2008. 8. 6. B= Al2008-

017638004 Cyst PASS 9| OD

oin
ahi
re
re
NI
12
qu

19954 092 182 SS

: OE

olin
ii
rio
re

19954 102 262 SS

oln
at
eo
re
‘ad
a
AL

as

20074 os 212 SS

20084 083 o62 SS

oln
Jiu
ne
re

2009 082! 122 S45
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 55 of 81

Evidence 7

The Confirmation Letter from the Consul
at Consulate General of the Republic of Korea
in Los Angeles, California, U.S.A.
 

 

Case 1:18-cv-12230-CM Document4 Filed 01/30/19 Page 56 of 81

Request of Confirmation

Contents of the Confirmation:

I would like to ask you to confirm the followings:

When a foreign resident who possesses the nationality of the Republic of
Korea and a citizen of the resident country requests the third party to
exercise the property rights (including intellectual property rights and
trademark rights} of the Republic of Korea (Republic of Korea), the Power
of Attorney and the use of the official seal of foreign residents shall be
legally valid only in the form provided in the overseas Consulate General
(including seal client's name and purpose of use) and the contents
described in the seal confirmed by the relevant overseas Korean
Consulate General.

Date: May 3, 1999

 

Applicant: Hyung Sup Kim (DOB: Nov. 25, 1937)
Address: P.O. Box 18

Brainardsville, NY 12915

U.S.A.
Tel.: (718)271-3186
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 57 of 81

stol LYS

CHStDI=to] BAS APS Ll AAA SB BHO] WA
a! x[e1 WARALO| SHALS Al SALONA SEA Al, S BAtol Beet
«S1O1Ar’ at “SH Ol 7{2EAPO| O1ZF AP’O] ASS, she] Sz HAI
El OFAI( QIZE O[ Blo! HW7| B APSHA ZSh)ol SA, Aa By
O4AFZHO] [6h BB Solel 2ol sso] HSH SHS AARCS
ZigS SOS FEAL7| HPEPLICH |

1999H 5H) 3

,
eee
aol Alaol: a ai" 41 (Mr. Hyung Sup Kim. 1937H 112 25a! 44 }

#4: P.O.Box 18, Brainardsviile, NY 12915 USA

Hs} (718 ) 271-3186

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 58 of 81

Revkim:

Received by:

Re.:
Sent by:

Subject:

Letter of Confirmation

2000-0124

Consulate General of the Republic of Korea

at Los Angeles, California

Consul of General Affairs for Overseas Koreans
Rev. Hyung Sup Kim

1532 S. Brookhurst Road. #2, Fullerton, CA 92833,
U.S.A.

Tel. (714)441-1434

Rev. Kyung Hak Yoon

3350 Wilshire Blvd. #615, California, Loa Angeles, CA 30010,
U.S.A.

Tel. (213)487-3688

Confirmation of procedures related to the power of attorney
related to the property right (including intellectual property and
trademark rights)

1. Please check the following.

2. When a foreign resident who possesses the nationality of the Republic of

Korea and a citizen of the resident country requests the third party to

exercise the property rights (including intellectual property rights and

trademark rights) of the Republic of Korea (Republic of Korea), the Power of

Attorney and the use of the official seal of foreign residents shall be legally

valid only in the form provided in the overseas Consulate General (including

geal client's name and purpose of use) and the contents described in the seal

confirmed by the relevant overseas Korean Consulate General.

I confirm that the above is true and correct

Jan. 24, 2000.

 
 

Case 1:18-cv-12230-CM Document4 Filed 01/30/19 Page 59 of 81

Revkim: 2000-0124

Al: eels EtA(Los Angeles) 294}

2: HZ UA Me Sete

A: ab@®@ wW SAR
1532 S. Brookhur

 

m= oe +)

 

Tel. 213 ) 487-3686

Al SS: Cherllat slo] AAFEAPO] SLY APAbB(AIAY Ay Are!
& SHH ZB) BAtst HAS HAA a lz a}
S&S AM fel Bale] Selo 2

1. OS ASS Seley 48/7] spete ct.

2. “HetUa2] YS APS SHOP AAQ!l 717= al
Sa] ABOeA B SU(CHstalSyol MAUI AyAte
x SB7 B2| HAS Af 3xtol7] We) Al, S saloll
B2st "MAB a "sS] AAS] elZpeavol Ajgc geal
oH] SHO H/AlEl SA ( olZt Qjelel Ya] W atesa
BNO OF, 7IMSt HSS ofS HSA Axl Szeto! |
od SS Solel Zoi] stetoi] Hea SHS ZRech,”

ast Zol AAlsD ee sols

AA
ALT ag Ml ‘200014 1®@ 242]

Lees 8

 

Brey

Met

 
 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 60 of 81

Evidence 8

The Decision of Daejun District Court

 
 

Case 1:18-cv-12230-CM Document4 Filed 01/30/19 Page 61 of 81

DAEJUN DISTRIC COURT of Korea
8th Civil Affair Department

Decision
Case # 2007 Gahap1007 The ban on disposal dispose of the trademark
Creditor Kim Hung-Sup (American name: Michael H. Kim.USA citizen )
Address: 425-5 A-hyun-dong, Mapo-ku, SK Hurv Blue Build
Building 603 3
Debtor Name: Lee Byung Jung (490316-1551017}
Address : 664-36Yuksam-dongKang Nam-gu, Seou ,Korea,

The Prinspal Clause
The Principal debtor ({ Lee Byugjung } should not attempt the following activities
regarding the transfer of the trademark right, establishing of the right of pledge,
setting of the exclusive license, the permission of commercial usage, and a non-
exclusive license to any disposal of other acts.

The Reasons why
the disposition in this case of the trademark application for provisional disposition
has a reasonable reason to sleep feed deposit guarantee insurance policy (Seoul
guarantee insurance co., Ltd. Securities No. 126-052-2007177005460 Ho} shall be
determined as the present order.

2007.8. 14.
The chief Judge JinChangSoo (Seal)
Judge Cho Won Kyung { Seal )

Judge KimiaeRyung {( Seal)

¢ 1. This injunction decision is determined on the basis of the materials submitted by
the creditor’s calling
e 2. The debtor can make an objection against the decision in this court.

This is the original text.

The annected
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 62 of 81

The Annexed Paper List 1

The Original Book of the Trade Mark Registration

 

 

 

 

 

Designated service item

End

 

 

 

‘Number of Trade mark Registration 0213356 Ho
What’s the right
Indication # Details Trade Mark
Number ! Day/month/year of application i 11-30-1989 ~
Application # 1989-0030173 40-89-030173
Date of public notice 02-20-1991

Number of

Public notice 1991-0002614 Kun Kang Digest , Monthly
Date of Registration

Decision 04-09-1991

Number of item 1 217} _
Date of trade mark BES csccee
Registration 05-02-1991 ‘Kum Kang means” health”
Duration 05-02-2011 in Korea

IDesignated Service je 052 ( magazine)

-Number2

lRenewal Date

Trade mark of continued

|Existence

Date of application 06-21-2001 application # 2001-0005966
Date of Registration decision 10-29-2001 Item section # 1

je 16 ryu ( Monthly Health information Magazine)

Date of registration

01-29-2002

 
 

 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 63 of 81

 

sellin Fe ree jaead oe BTA Se

 

At 2 20077+%} 1007 ARBAB EA AS
aA A 8B # |
Ag Bp cas 425- 5 PAA lqyBeady 603s

a ze 0} SS Bs (490316-1551017)
AS ASdt AF 664-36

e #
APA BZ) Jal SHAM Hao} FE, da- aged aa, | BAba-2g
Ay e+ QA ALIAS soe oat.

Huda ue UE We wASSEaaTe /
| UY ce Ce So yy! oe

2 + eens
°] AAA JRAARSATIAE AG? olf VORB BES zuusuae SAASRS
HABA} FBS Al 126-052-2007170054605) ASD SE3 Bo) Agee.

2007. 8.

wa
ie

Al Et a Et A}

on, oO

 

patie blraree cad
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LT i .

BES 1
: ne
ATI S29)
SWS Al 0213356 & (be
= “S
AR BR At H
Sal owas —— figggtt tt 309 :
— ' 40-89-030173
js2HS 1989-0030173 ;
}
Buaag 199114 02 202) :
——— ee
: —! :
Sins 1991-6002614 Foy
L oo cronin<s
SSAa(AayAaA [i901 0481 o9
ASRS ft
se ssa 19914 05H 022 S2
BSIi2ehAS tee fou oa ow
a3 aS £E° epee
2AKAR A ESIIGASS)
223 AS2 20014 062 214 B21 4 S :2001-0005966 ~
SSSSHae 20014 102 2995 HSRTES
ASH és: Al6F -SA(ABASSA SB 7)

200244 0118 292 SS

 

 

 

== o] 4} ==

fei nl

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 65 of 81

Evidence 9

The copies of the cover pages of
Kun Kang Digest published illegally by
Yong Ik Kim and Chung Sook Lee
 

VERMMT MrT RLOP Grier mel ra sek a AA ED eee

TRC Gi en h

Savion

bh WERE Sek Ob RR EE LOY ONY
(ge aS dai Wa LL3d Woes ANIZYDWA HLTYSELATHLNON
DNIGVa1 ¥ 81 Lsaofd ONVA NO BHA tek eke

{canes los

 

 
FF Glét feb
Ree Be
ae we lokery

CM Qecument 4 Filed (

 

BEES ZOL(20) ! aie KBE ZEE9-20L(20) ¢

(2) REBR : FE « bao: i
alkib «SEES 202(20) | KEI
‘phi? ACRES eb 3 Eber wn RD

 

‘fable Bie Sttodk bes ek
SHeot kek SHR e+
ots kay hk ees
‘HloBr BH SB + BH bs SRE

~ Ixiviia fo¥8lo

 

 

a ; aL Re Blea noe 7 BS RAR EE belzie

~ALNVaSd 2 HLIVGH / +B lo2R

VER 9 lceiA
Pal lrigieta Feloe 0 Sila SRF / Aliod
2 kee BAR bRalca PRR / RRA

VET ebro HS eae doslolota/ Rely Ml
OST BR Reversed do OR betate / PCG |e
GEL BRS TBR BOE ic Ro / Re

O21 ARB eds Slolota/ tes slo Ml
801 RBlow 41 {cis bos S Lah / SB PHS
PO laPlowrrn AOR Se ve Be

SR bie eee! OD Bee

6 PER lee Sk oe / (INR Re
_/ 06 Soh AT REP KER / (ORR eich

8 SSR vee Sle Rlele/ (ZR elche

28 BB Reese BER tyilh CRAY Ml
BL Uf Ree BPE foBS / AMBRE ll

ire RAC

veterans “tole Be ae Rie / Sis eR
cteseneeeenas + Beteewit/ He
eetentanaanaasecs pate Hoe Elvh/ pheZee

 

 

ol Ol 9661

O2L-OPL@ Be Bib BES SRE LE bbl ek one MeN DE:
beth 38 fo BOOS ich - BI IR: SLR HR BI ROL AQOGT - ZPrZte -
TASS - SS BZ B6 ACS LEE BRR Ee RRR SSO van DR

pee ceesepeeanennuetan fede tot “lopedn | PRO un
tibetath: fa [oS aw Bo /
temeonneennnda® Keleke BBS lo / te tee Ml

ek Sok b22/ Bee Ms
rome daTelvteh belies Se RAE Ml

i aera vi Gl
~ SNYT.LOH HLIVGH/ feel

8s ieltte~ ua tehk hh / eae Elo Mick
25 BeBe dvds Belek ‘Als Be hie

SF SBS iy ble at BR ly SF Chie
Py Sled etn hSRE Heesey ER) ee ra

OF Sate (cheb Re? ‘SRB Chk / |e 12fea Fite
Be hee REL ete: / PRES tee Sie © rath

cok B3B
i a i

Sf SER £2 SRE PER Evhk/ BRE beBlo Ml niseRe
2 Bn ERS ek ee A ee

96 BYE Brose KAS Ek Re / BER icietolive
PT Ea for eee 4p lo By delv- / lobyioLe ie borsCl

FZ ela FEM Ble SR telvtolee / ee oO) A
Fema
rites es TNOYS HLWSH MSN / PEE
ermB ED eA Sera 2

AlRA Bee

ACA = ed eae

Aa Tihlon FPt2

 
2900-2221 NSSI

i : 2 sets Lh fan

‘O :
Ton
O-
N
N
ws
>
2
Sa
o
YY
CG
O-

Hie Sy bloc besee
woo'suryUNyT MMM

Ba TihdoNn

oO ;

 

 
~

 

: _—-PEE9-2OLIZO) Hh LEED-ZOLZO) ATR ABE

 

 

 

 

mb : : : AR | he BRE RRR WEWSER Sevilohee 2B *
al - Idlois BR : a woo joyagiseboip ; Yew-3 HS + RF icles
901 agen Sot SyMOhRR BNSER Sz woo Suey nw Davo RIE
ie : BBE | IcShic BS OxWPlololy | LBs BAL L1ev0 is] (@e Bika '‘SRB)or ROLERRS LVS VEN: Ye | SvRlObeR 2B HEE ERR -
ed oO SPE | Bivio 2.2, Sh ST 3h SEs | REPRE OOO’? Ache | fare FL elo (Ace RAS Sez APL ABR fol AZ LOZ
: on Ro | so, FVRR BR ZRlc BRI _. gz0onte V8 SheSS “eS Fer BLL S002 | RAO2 ARE SRO CR amon °
36 ERS WER AZ RSC SSH SSRI WEIR -->1 Funes ccna nnn sevstneennnn sini
| R. BSS | [oR lol &, ROSe Uy RST AZ| SkeERER : | | _
mc RE | Us REGREMES TER RHE IREVERSHANWRER ar te tates
8b RS | OBS Wick Ss S5 BHO ARSE USE |e year, , 89 Fefef2 | AuTefefe feta leo Scot Ine, | Fateteie
ia : — ae | #9 : Roe | RE b1c0l SSia Shy Sle & Tie fo hs | oleate
HER aie Livin BR vie XY Si lot Na BBBSH | By Aid lotslvlz waeaiicttl a) IeSlo | Boy [cid SS Vy fall Hoc ART FE oF fesse | Intsloke
e . 7 hele | fees Bloke Rid ivi lotor | tm 9 fealo | Icidts Rid In ARE IROL Thlok Ay Rit-teeie-Biz RO | efits F6L0Z
3 , BSR | iF TR loeC BBKT | xo a ae _—-BiSle | .BhyS lof Rte-Fi Toler InB-S-Rtaly, :
' FEBlo | éfe-Jolnae *le lo $8 feo bre RP lola eicma zz BER Bile eve > Wel Tee.
at. cae eee ee oe ae | alysHoR, .-3llo Bihin, tbe S+ SloW oR oR Shia | HAS
—~ YidiA =
6S Len oe tes via | Stelviewse 91 - RR | SE SHA RRHENAS ow SLES BRN Nee Icke | RAR tak
ionie | lcBin 99 he Soke Sk So | abst __
a Bits | ER 4 eS2--ve BSh--SteR Sek | Idolos: ehisRBils «oh idl | Svle BE SK Idgied Bice late RV ape Jonvizt2 FZ
aS RSS | vic? ORR Sik Ste#se SHotste bvicllvin | SelM teAlo ov | Flo | due lols tle lo's Boke Blo RE SH | oka Bz
Bb a8h| 833 5 S53 lof PARBK | RARSE eh olin Bh os BSR | Busta &, tei, SEs vias |e ice
5 BBE | diss, WORRY IER TKR | Ol RRR ERERRR SUOUL wy BSE | heley Bilvty heletvly flo Wvloivly Slvio |Z =. eNss]
© oft | A eS 3S lefty to aA Nev Yer | lolvalofeBlo [e!eds te } SE | lely vice Hy Stokely SWoe10z | Lice =| JOH
2 | — ! a
N : . : ay oy a = ™ r
Of Moo aU MAM He Syl INSEE - SRE BC AGIO2 SLNALNOOD
8 optus an wie dcletetn WOOL RR) fy BS | | | | | : | |
oO. | RF ERZERR seta FLO» ran SER : oe cg .
a [nBR ARERR ‘eFhaRialn Bains BO baie alae Fae hase. i Ris WEBBRIRIO | fo gene Brett | Elo ats)
o- ahs eae fot FeloRRIc* : Ae fe tate alae | (Az102-0L02) PEs BRT Rieti {| ——- tebaiels Tielnivide - tells Peels
Y 3 Bae Nin tatoos Rio peas ER Viable OaN- Bo paw ieRice: BREWRR DERERe BRR HBBWR?: «RoaiceRon: Bl
‘8 trios BRE | +t abe +t gZl0 +e Bitte rile RBI) oe Bf SERRS fmbh Bae
| ! hibits Tab ES

      

   

BREWER

   

 

fete boty | Bae bis bk tehicey Babee:  éclaleeic REE ticle Ets
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 70 of 81

Evidence 10

The Exit Order
 

 

 

Case 1:18-cv-12230-CM Document 4_EFiled 01/30/19. Page 71o0f81 === __

 

[He
{[ SA M1235 MAI | j No. SU-CH-10-003395

 

ey 2 =

MINISTRY OF JUSTIC

201014 O8H 252)

 

 

 

 

 

we a : - ele woe =e Date
2235 8 k
EXIT ORDER | , |
|
: - |
Lag KIM MICHAEL HYUNGSUP ae et
Name in Full — Sex
2. Hegel 1937.11.25 3.2 =A al = ( UNITED STATES )
Date of Birth Nationality
4. SI Qi
Occupation

5. Wstormuza AZ OZ OBS 437-3 DeOMtHOle! 9198, 010-7117-9562
Address in Korea

 

6. B22 2010.04.24

 

 

 

 

 

Deadline of Departure a
7. gsy9 | 8. €S99\ See, sagan cy
Area of Movement “Diy of Appearance —
9. 7) €&
The Others

BoRecla A 8AM ISS HAW Ws A ANB SRS Betuics.

Pursuant to Paragraph 1, Articte 68 of the immigration Law, the

above-mentioned person is ordered to [eave the Republic of Korea.

NsSsstatelNSAag

Chief, SEQUL IMMIGRATION OFFICE

 

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 72 of 81

Evidence 11

The Statements of the Witnesses:
Kyung Young Kim
Doo Jae Lee
Young Sun Lee
Seung Hye Chae
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 73 of 81

Statements of the Witness

Name of Witness: Kyung Young Kim
Address: 731-3 (28/7), Daerim-dong, Youngdeungpo-gu, Seoul
Tel: 017-219-8834

I served as Executive Director of the Kun Kang Digest Corporation in 1995. In
connection with the complaint filed with the Chief of the Office of the
Chungbu Regional Labor Office on September 4, 1995, I have never filed a
complaint with the employer, Kim Hyung-seop, nor have I made a power of
attorney to file a complaint with Joong II An. I confirm that the seal of the
person identified in No. 13 on the complaint is not mine.

Sept. 23, 2007

/s/Otfcial Sealed by

Kyung Young Kim

Attached with the copy of my Resident ID Card

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 74 of 81 '

Solel: 4 4 oS ( #RSSAS: 420728-1067215 )
Fa: ASA) FSET ae & 731-3 (28/7)
Als}: 017-219-8834

37) Blade 19954 Bz AA ojaj2zS Ab ARES aalae.

APLSA, 19959 9A 47}, ASS¥AY ue apFAD gos q
2u ag mids} ae, delsad agdoqee Bae aay)
S wee AMS] Ga, ] esa FMEHAS: 590410-1396612 )
AA AVES IWIES AYM A= Gon, ney gel} ge
9] 13} 7laa B Belo dae Bel Ao] oye Meleya.

200714 9S 232

  

o
3

9] Hele: 2

i

 

“oS
 

ge 750f 81 | .

led 01/30/19 Pa

18-cv-12230-CM Document4 F

Case 1

 

 

 

 
 

 

OK
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 76 of 81

Statements of the Witness

Name of Witness: Doo Jae Lee (Resident ID No: 561020-1622011)

Address: 230-1 (16/7), Yangpyung-dong 4-ka, Youngdeungpo-gu,
Seoul
Tel: 011-781-4563

I have not worked as an employee of Kun Kang Digest from May 1, 1995 to
August 24, 1995. Therefore, I have confirmed that I did not accuse Hyung Sup
Kim Hyung-sup in relation to the accounts payable during this period, and
that I did not give the power of attorney to Joong II An to accuse Hyung Sup

Kirn.

July 14, 2007

/s/Offcial Sealed by

Doo Jae Lee

Doo Jae Lee told Hyung Sup Kim that the seal on the complaint was not his
at his house at 7:00 am on July 16, 2007.
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 77 of 81

ALL S14

Ayyg: oO] 7 Al C PRS SRE: 561020-1622011 )

eg

Fae: ASS84) GeX 7 GES 47} 230-1 (16/7) 301%
Al

Ss}: 011-781- 4563

AP] O12 199513 5a 19¥e] 1995 BA 249 Ay gz
AArHOUAAE AMose Aalst aApslo} w7) waeol , of yz
ete] Wasa Adee Ya] Ato aE AW Agaye
WS at DY St AMI) Ua, S hed Aa was 9
ala AHA] WSS Hels] cH,

20074 74 149

yada of = 2

ek ae Wate 2007 bh Va | peo 92 74) Keo| Fb: A Doyy) SU

A224 Ad) Ba) abs) s]oqe) Yoel 9
“by ise #8 Te Gee dees meee

sor zZ3

 

 
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 78 of 81

Statements of the Witness

Name of Witness: Young Sun Lee (Resident ID No: 660120-2005821)
Address: Joogong Apt. 908 dong 804 ho,
672 Kojan-dong, Danwon-gu, Ansan-city,

 

Kyunggi-do
Tel: 016-774-6450

I have not worked as an employee of Kun Kang Digest from May 1995 to
August 24, 1995. Therefore, I have confirmed that I did not accuse Hyung Sup
Kim Hyung-sup in relation to the accounts payable during this period, and
that I did not give the power of attorney to Joong I] An fo accuse Hyung Sup

Kim. |

July 12, 2007 :

/s/Otfcial Sealed by

Young Sun Lee
Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 79 of 81

 

 

 

 

 

\ Orn
i i i
— | \
NX i Zo Ox
a fa! oO .
© S oH
ca ot cn W a)
tN ™N Mn wo rh ™ ‘Or
a 65 Mo fo wey fo wt <u
Cy =H OLD oD wy NM te ~~
CO to QD 3K 7 +> Hl Xx
ID 4 © w TH “STA TT
= rm | ito N as WW Ss a — Oo
| es ht wD in Ge ~™ kp
S rr oS Ss = oF “ meh
N aa Lo 1 ne Cn Q x oC . a
Co * WW) oS ge as Ne ro ~
S boo Ly! ~ a, we
— ’ 1 ,
= x 2 | | = <4 52
© oti Ro eer ON
oo NE Oo Oo 9) i
TH r4 ‘ - 1 “ 1H
0 — oth ! \
iW Bo on {ie ain a
— OW! i a SW
oO a SC x
To O Ty) dt ot r ma U
TH) IN Koo & MN
x oe ee Se
KM OW FG Nb Ww
e emt oS

AG

1g
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 80 of 81

Statements of the Witness

Name of Witness: Seung Hye Chae (Resident ID No: 650111-2010511)

Address: Baekhyung Maeul Joogong Apt. 2905 dong 1204 ho,
584 Dongbaek-dong, Kiheung-gu, Yongin-city,
Kyunggi-do

Tel: 017-225-9744

I already left Kun Kang Digest Co. in 1994. I have worked again as an
employee of Kun Kang Digest from May 1, 1995 to August 24, 1995. However,
I have confirmed that I did not accuse Hyung Sup Kim Hyung-sup in relation
to the accounts payable during this period, and that I did not give the power
of attorney to Joong II An to accuse Hyung Sup Kim.

July 13, 2007

/s/Otffcial Sealed by

Seung Hye Chae
 

 

Case 1:18-cv-12230-CM Document 4 Filed 01/30/19 Page 81 of 81

Baad eA} Fale S HS: 650111-2010511 )
Pa Ae Vola ys Ew = 584(1/17)
HZos BOE 2905-1204

@ St: 017-225-9744

7] Q2 19941] ofuy gz} A7cpo}ayAS ALS galat

4, 19954 58 12 19958 8H 24 wal zt oj ay

Alo oO tel ee ms
AE agdoe wae ant as fg) °| FZ Ekg} vy

ASS OR Base} Beso} gal aycpopajre ape gaya

aH

= SUS DA De s apo} Wi, ESA Hola pas

AVS Ao) Mee gogya.

20074 74 132

| SF 9) ap ay

 

ib

 

 
